  Case 5:18-mj-00154-DW Document 1-1 Filed 10/15/18 Page 1 of 23 PageID #: 2




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                              WESTERN DH/7SION



                                              CASE NUMBER::5'.^-»"j-'^
  IN THE MATTER OF THE SEARCH OF:
  °?oe^pl^]^ Modelil453TIMEL AFFIDAVIT IN SUPPORT OF
                  \, belonging to Logan
  Gienger and currently in the possession SEARCH WARRANT
  ofICAC " ^ APPLICATION


State of South Dakota )
                       ) ss
County of Pennington )

      I, John Bames, Special Agent (SA) with South Dakota Division of Criminal

Investigations (DCI), being duly sworn, state as follows:

      1. I am a Special Agent with the South Dakota Division of Criminal

Investigation and have been so employed since August of 2014. During that time,

I have attended the South Dakota Division of Criminal Investigation 13-week

basic law enforcement-training academy and then completed the 10-week field

training. I have also attended the one-week DCI crime scene braining in Pierre,


SD, the DEA Clandestine Laboratory Investigation/Safety Certification Program

in Quantico, VA, the MCTC Science Based Drug Education course, the National

Guard Counterdrug Aviation Policy course, the NTOA Advanced Crisis

Negotiations course, the Basic Data Recovery and Acquisition course, and the


Intermediate Data Recovery and Analysis Course. I attended Black Hills State

University and graduated with a Bachelor's Degree in Business Administration

with a specialization in Accounting. Currently, I am assigned to the ICAC Task

Force (Internet Crimes against Children). The Investigations worked by this unit

include child pornography, solicitation of minors, sexual exploitation of minors,
 Case 5:18-mj-00154-DW Document 1-1 Filed 10/15/18 Page 2 of 23 PageID #: 3




disseminating harmful materials to minors, and human trafficking. I have


investigated and assisted in the investigation of cases involving the possession,

receipt, and distribution of child pornography in violation of federal law to

include 18 U.S.C. § 2422(b), enticement of a minor using the internet. During

my law enforcement-career, I have become familiar with the modus operandi of


persons who engage in enticement of minors using the internet. Based on my


experience and training, I am knowledgeable of the various means utilized by

individuals who exploit children on the internet.

      2. During my law enforcement career, I have become familiar with the


modus operandi of persons involved In enticement of a minor using the internet


in violation of federal law. Based on my experience and training, I am


knowledgeable of the various means utilized by individuals who illegally attempt

to meet with children in order to engage in criminal sex acts.


      3. The information set forth below is based upon my knowledge of an

investigation conducted by the South Dakota Internet Crimes Against Children

Taskforce (ICAC) and the investigation of other law enforcement agents and

officers including, but not limited to, South Dakota Division of Criminal

Investigation (DCI), Homeland Security Investigations (HSI), the Rapid City Police

Department, and the Pennington County Sheriffs Office. I have not included

every fact obtained pursuant to this investigation, but have set forth those facts

that I believe are essential to establish the necessary probable cause for the
  Case 5:18-mj-00154-DW Document 1-1 Filed 10/15/18 Page 3 of 23 PageID #: 4




criminal complaint. I have not omitted any material fact relevant to the

consideration of probable cause for the location and items described below.


      4. I have been informed that 18 U.S.C. § 2422(b), Enticement of a

Minor Using the Internet, makes it a crime for a person to use the internet or


any other means, which affects interstate commerce, attempt to knowingly


persuade, induce, entice, and coerce a person who has not attained the age of


18 years to be caused to engage in a criminal sex act.


      5. Your affiant respectfully submits that there is probable cause to

believe that Logan Gienger committed the crime enticement of a minor using the

Internet in violation of 18 U.S.C. § 2422(b) utilizing the subject device: One Apple

iPhone Model A1453, IMEI: 35202606520062, belonging to Logan Gienger and

currently in the possession of ICAC.


                 rmMSTQ^ BE SEARCHED FOR AND SEIZED:

      6. Any evidence of the defendant's efforts to persuade, induce, entice,


and coerce a person who has not attained the age of 18 years to be caused to

engage in a criminal sex act.


      7. Any visual depiction of minors engaged in sexual activity, to include

but not limited to images and videos.

      8. Any written correspondence with minor children or adults


describing any sexual acts with minors in any form, but not limited to emails


and text messages.


      9. Any other images or video files of criminal activity involving

                                         3
  Case 5:18-mj-00154-DW Document 1-1 Filed 10/15/18 Page 4 of 23 PageID #: 5




children.


       10. The undersigned respectfully requests that a search warrant be

issued to permit a search of one Apple IPhone Model A1453, IMEI:

35202606520062, belonging to Logan Gienger and currently in the possession

of ICAC, hereinafter referred to also as SUBJECT DEVICE.

      11. I submit that there is probable cause to search for evidence,


fruits, and instrumentalities of 18 U.S.C. § 2422(b), Attempted Coercion and

Enticement of a Minor, prohibits using the mail or any facility of Interstate of

foreign commerce, to knowingly persuade, mduce, entice, or coerce, any


Individual who has not attained the age of 18 years, to engage in any sexual

activity for which any person can be charged with a criminal offense, or attempt

to do so.


                                 DEFINITIONS

      12. Based on my training and experience, I use the following

technical terms to convey the following meanings:

      a. Chat. as used herein, refers to any kind of text communication over


the Internet that is transmitted in real-time from sender to receiver. Chat


messages are generally short in order to enable other participants to respond

qulcMy and in a format that resembles an oral conversation. This feature


distinguishes chatting from other text-based online communications such as


Internet forums and email.
  Case 5:18-mj-00154-DW Document 1-1 Filed 10/15/18 Page 5 of 23 PageID #: 6




      b. Child Erotica: as used herein, means materials or items that are


sexually arousing to persons having a sexual interest in minors but that are not


necessarily, in and of themselves, obscene or that do not necessarily depict


minors in sexually explicit poses or positions.


      c. Child pornography: as defined in 18 U.S.C. § 2256(8), is any visual

depiction of sexually explicit conduct where (a) the production of the visual

depiction involved the use of a minor engaged In sexually explicit conduct, (b)

the visual depiction is a digital image, computer image, or computer-generated


image that is, or is indistinguishable from, that of a minor engaged In sexually

explicit conduct, or (c) the visual depiction has been created, adapted, or

modified to appear that an identifiable minor is engaged in sexually explicit

conduct.


      d. Cloud-based storage service: as used herein, refers to a publically


accessible, online storage provider that collectors of child pornography can use

to store and trade child pornography in larger volumes. Users of such a service


can share links and associated passwords to their stored files with other traders

of child pornography In order to grant access to their collections. Such services

allow individuals to easily access these files through a wide variety of electronic

devices such as desktop and laptop computers, mobile phones, and tablets,


anywhere and at any time. An individual with the password to file stored on a

cloud-based service does not need to be a user of the service to access the file.


Access is free and readily available to anyone who has an internet connection.


                                         5
  Case 5:18-mj-00154-DW Document 1-1 Filed 10/15/18 Page 6 of 23 PageID #: 7




      e. Computer: The term "computer" means "an electronic, magnetic,


optical, electrochemical, or other high speed data processing device performing

logical or storage functions, and Includes any data storage facility or

communications facility directly related to or operating in conjunction with such

device." See 18 U.S.C. §§ 2256(6) and 1030(e)(l). As used herein, a computer

includes a cell phone, smart phone, tablet, and other similar devices capable of


accessing the Internet.


      f. Computer Hardware: The term "computer hardware" means all


equipment that can receive, capture, collect, analyze, create, display, convert,


store, conceal, or transmit electronic, magnetic, or similar computer impulses or


data. Computer hardware includes any data-processing devices (including, but


not limited to, central processing units, internal and peripheral storage devices


such as fixed disks, external hard drives, floppy disk drives and diskettes, and

other memory storage devices such as video gaming systems, electronic music


playing devices, and mobile phones); peripheral input/output devices (Including,

but not limited to, keyboards, printers, video display monitors, modems, routers,


scanners and related communications devices such as cables and connections),


as well as any devices, mechanisms, or parts that can be used to restrict access


to computer hardware (Including, but not limited to, physical keys and locks).

      g. Computer-related documentation: as used herein, consists of


written, recorded, printed, or electronically stored material which explains or




                                        6
  Case 5:18-mj-00154-DW Document 1-1 Filed 10/15/18 Page 7 of 23 PageID #: 8




illustrates how to configure or use computer hardware, computer software, or


other related items.


      h. Computer Passwords and Data Security Devices: The term


"computer passwords and data security devices" means information or items


designed to restrict access to or hide computer software, documentation, or


data. Data security devices may consist of hardware, software, or other


programming code. A password (a string of alpha-numeric characters) usually

operates a sort of digital key to "unlock" particular data security devices. Data


security hardware may include encryption devices, chips, and circuit boards.


Data security software of digital code may include programming code that

creates "test" keys or "hot" keys, which perform certain pre-set security


functions when touched. Data security software or code may also encrypt,


compress, hide, or "booby-trap" protected data to make it inaccessible or


unusable, as well as reverse the progress to restore it.


      i. Computer-Related Documentation: The term "computer-related


documentation" means written, recorded, printed, or electronically stored


material which explains or illustrates how to configure or use computer


hardware, computer software, or other related items.


      j. Computer Software: The term "computer software" means digital


information which can be interpreted by a computer and any of its related

components to direct the way they work. Computer software is stored in
  Case 5:18-mj-00154-DW Document 1-1 Filed 10/15/18 Page 8 of 23 PageID #: 9




electronic, magnetic, or other digital form. It commonly includes programs to


run operating systems, applications, and utilities.


      k. Electronic Communication Service ("ESP"): as defined in 18 U.S.C.


2510(15), is a provider of any service that gives to users thereof the ability to

send or receive wire or electronic communications. For example, "telephone


companies and electronic mail companies" generally act as providers of


electronic communication services. See S. Rep. No. 99-541 (1986), reprinted in


1986 U.S.C.C.A.N. 3555, 3568.


      1. Electronic Storage Device: includes but is not limited to external and

internal hard drives, thumb drives, flash drives, SD cards, gaming devices with

storage capability, storage discs (CDs and DVDs), cameras, cellular phones,

smart phones and phones with photo-taking and/or internet access

capabilities, and any "cloud" storage by any provider.


      m. FHe Transfer Protocol ("FTP"): as used herein, is a standard network


protocol used to transfer computer files from one host to another over a


computer network, such as the Internet. FTP is built on client-server


architecture and uses separate control and data connections between the client


and the server.


      n. Internet: The "Internet" is a global network of computers and other


electronic devices that communicate with each other. Due to the structure of


the Internet, connections between devices on the Internet often cross state and




                                         8
 Case 5:18-mj-00154-DW Document 1-1 Filed 10/15/18 Page 9 of 23 PageID #: 10




international borders, even when the devices communicating with each other


are in the same state.


        o. Internet Connection: The term "Internet connection" means a


connection required for access to the Internet. The connection would generally


be provided by cable, DSL (Digital Subscriber Line), wireless devices, or

satellite systems.


        p. Minor: The term "minor" means any person under the age of


eighteen years. See 18 U.S.C. § 2256(1).

        q. Records, documents, and materials: as used herein, include all


information recorded in any form, visual or aural, and by any means, whether


in handmade, photographic, mechanical, electrical, electronic, or magnetic


form.


        r. Remote Computing Service ("RCS"): as defined in 18 U.S.C. § 2711(2),

is the provision to the public of computer storage or processing services by

means of an electronic communications system.


        s. Short Message Service ("SMS"): as used herein, is a service used to


send text messages to mobile phones. SMS Is also often referred to as texting,


sending text messages or text messaging. The service allows for short text


messages to be sent from one cell phone to another cell phone or from the Web


to another cell phone. The term "computer," as defined in 18 U.S.C. §


1030(e)(l), means an electronic, magnetic, optical, electrochemical, or other


high speed data processing device performing logical, arithmetic, or storage

                                        9
 Case 5:18-mj-00154-DW Document 1-1 Filed 10/15/18 Page 10 of 23 PageID #: 11




functions, and includes any data storage facility or communications facility

directly related to or operating in conjunction with such device.

      t. Storage Medium: The term "storage medium" refers to any physical


object upon which computer data can be recorded. Examples include hard

disks, RAM, floppy disks, flash memory, CD-ROMs, and other magnetic or

optical media.


      u. Visual Depictions: "Visual depictions" include undeveloped film and


videotape, and data stored on computer disk or by electronic means, which is


capable of conversion into a visual image. See 18 U.S.C. § 2256(5).


      v. Wireless Network: The term "wireless network" means a system of


wireless communications in which signals are sent and received via


electromagnetic waves such as radio waves. Each person wanting to connect


to a wireless network needs a computer, which has a wireless network card


that operates on the same frequency. Many wired networks base the security


of the network on physical access control, trusting all the users on the local

network. However, if wireless access points are connected to the network,


anyone In proximity to the network can connect to it. A wireless access point is


equipment that connects to the modem and broadcasts a signal. It is possible

for an unknown user who has a computer with a wireless access card to access


an unenciypted wireless network. Once connected to that network, the user


can access any resources available on that network to Include other computers


or shared Internet connections.


                                       10
 Case 5:18-mj-00154-DW Document 1-1 Filed 10/15/18 Page 11 of 23 PageID #: 12




                               PROBABLE CAUSE

       13. On 9/18/18, I was involved in an undercover law enforcement


operation in Rapid City, SD. This operation was conducted by members of the

South Dakota Internet Crimes Against Children (ICAC) Task Force which

includes law enforcement officers from the Rapid City Police Department, the

Pennington County Sheriffs Office, and the South Dakota DCI as well as agents

from Homeland Security Investigations. During this particular operation! was

acting in an undercover capacity as a "pimp" in which I was offering a minor for


prostitution.


       14. On 8/7/18, Homeland Security Investigation (HSI) Special Agent

Scott Beagle put up an ad on the website CityXguide.com. SA Beagle was acting

in an undercover capacity during an operation held during the 2018 Sturgis

Motorcycle Rally. The ad had the following information:

Title: "new and fresh girl in rapid city" -19 (Rapid City)

Category: Female Escorts

Name: amber


Phone: Undercover (UC) phone number

Email: UC Email

Location: Rapid City

Age 19:

Last updated: Aug 7, 2018, 18:49 PST




                                         11
 Case 5:18-mj-00154-DW Document 1-1 Filed 10/15/18 Page 12 of 23 PageID #: 13




The ad also stated the following: "text me for more info. I don't wanna get booted


from here. let me know u saw ad on cltyxguide" and included an image of an age


regressed photo of an adult female who is affiliated with law enforcement.

      15. The ad was posted on CityXGulde.com and under the Category

"Home-United States-South Dakota-Rapid City."


      16. On 9/16/18, SA Beagle contacted me and Informed me that he had

an Individual that has responded to the ad that he had posted on CityXGulde

during the 2018 Sturgis Motorcycle Rally. He Informed me that this individual

had contacted him from the phone number (605)431-4012 and they had

communicated through text messages. The person using the number was later


identified as Logan Matthew Glenger (DOB x/xx/1994). The communications

between SA Beagle and Gienger started on Friday 9/14/18 and continued until

Sunday 9,16,18.

      17. In his undercover persona, HSI Beagle was acting as a 14 year-old


female prostitute. During this conversation, they discussed that the female

prostitute was 14 years old and that Logan would have to contact her pimp.

Logan told the 14 year-old female that he was looking for "Oral and vag for hr,

what will you do?"

      18. On Sunday 9/16/18, HSI Beagle in his undercover persona gave

Logan my undercover phone number to continue the conversation in an


undercover capacity as a pimp. HSI Beagle provided my UC phone number and

said "Say u wanna meet April or he won't answer. Ttyl."


                                       12
 Case 5:18-mj-00154-DW Document 1-1 Filed 10/15/18 Page 13 of 23 PageID #: 14




      19. That evening, on 9/16/18 at 8:05PM, I received a text message from

Logan (605-431-4012), in which he wrote "I would like to meet April." During

this conversation I asked Logan how old did the female tell him she was and he

responded "fourteen." He was asked what he was looking for and he told me he


was looking for "bareback traditional, greek, and oral with swallow." Based on


my training and experience I understand that bareback Is a tenn used for sex


without a condom. Also, "greek" is a term used for anal sex.


      20. I sent Logan the following message, "okay cool, just so were clear,


you are cool with her being 14yrs old? I don't want any surprises.". I then sent


the following message, "I deleted our messages when i was cleanin (sic) out my

phone, just make sure your cool with her age." Logan responded with "Yeah I'm


ok with that lol." Ultimately Logan Glenger agreed to pay $80.00 for a half hour

of bareback sex to include oral sex. Logan was told that the meeting location

was at the Best Western Rarnkota Hotel in Rapid City, South Dakota, on the

north side.


      21. An undercover officer parked an undercover vehicle on the north


side of the Best Western Ramkota hotel. At approx. 2:38PM, Logan appeared at

the Ramkota as scheduled and was arrested after he got into an undercover


officer's vehicle. He had provided the UC officer the $80.00 previously discussed.

Logan was also in possession of the SUBJECT DEVICE, an Apple iPhone. I was

later Informed that Logan also had a plastic bag of marijuana in his vehicle.




                                        13
Case 5:18-mj-00154-DW Document 1-1 Filed 10/15/18 Page 14 of 23 PageID #: 15




      22. A subsequent interview was conducted with Logan, during which he

confirmed his phone number that had been used in the conversations. He


confirmed that he was the individual that had responded to the ad that was

posted on the "CityXGulde" website. He confirmed that he had agreed to pay

$80.00 for a half hour of bareback sex to Include oral sex with the 14 year-old

juvenile prostitute. Logan confirmed that he knew this was illegal.

      23. I am aware that "CityXguide" operates solely on the internet and Is

therefore in and affecting interstate commerce.


       =Your affiant wishes to draw the Court's attention to the following
       facts regarding inferences from the above-mentioned facts that are
               based upon my knowledge, training and experience:

       24. I am aware that often times, even persons who know they are under


investigation for internet crimes, will not discontinue their criminal conduct.


Sometimes this is because they believe they will outsmart the investigators

through their computer knowledge, or because they are addicted to their criminal

conduct or if they believe they have gotten away with their prior internet crimes

due to the passage of time since the inception of the Investigation.

       25. Through my training and experience I am aware people Involved in

the online exploitation of children, especially those who are computer-sawy, may


use cloud services and may have multiple devices which access the cloud storage


device. This may be accomplished utilizing a cell phone, tablet, computer, or


other device which has access to the internet.




                                       14
 Case 5:18-mj-00154-DW Document 1-1 Filed 10/15/18 Page 15 of 23 PageID #: 16




       26. I know that individuals who are involved in the online exploitation

of children will often store evidence of their exploitation on their computer

system. I also know that when an individual utilizes multiple storage systems,

there is often evidence of child exploitation stored in multiple locations.

       27. I know that electronic and/or written communication may exist on


the computer system, demonstrating the access to an app or website used for


the exploitation of minors. I know that exchanging images during chats, such

as photos of the offender sent to the minor or vice versa, frequently causes the


displayed images to be saved to the hard drive of the computer or in the "images"

or "photos" file on a smart phone or tablet. The device may store the images


even if the user believes them to be deleted.

      28. I know people involved In the online exploitation of children typically

associate online with other people with similar deviant sexual interests in

children. Accordingly, there is commonly remnants of communications between


the offender and other offenders.

      29. I know that people who use personal computers in their homes tend


to retain their personal files and data for extended periods of time; months or

even years. Due to a personal computer's unique ability to store large amounts


of data for extended periods of time without consuming much additional physical

space; people tend to retain this data. Affiant knows this to be true regardless

of whether or not a person has traded-ln or "upgraded" to a new personal


computer. Personal computer users routinely transfer most of their data onto


                                        15
 Case 5:18-mj-00154-DW Document 1-1 Filed 10/15/18 Page 16 of 23 PageID #: 17




their new computers when making an upgrade. This data transfer is often done


by saving files from the old computer to media sources (CD'S or floppy disks, etc.)

and then saving them to the new hard drive. Any evidence of online exploitation

of minors is as likely as other data to be transferred to a person's new,


replacement or upgraded computer system.


      30. I know that computer files or remnants of such files can be recovered


months or even years after they have been downloaded onto a hard drive, deleted


or viewed via the Internet. Electronic files downloaded to a hard drive can be


stored for years at little or no cost. Even when such files have been deleted, they


can be recovered months or years later using readily-available forensics tools.


      31. Additionally, based upon my training and experience and

information related to me by agents and others Involved in the forensic

examination of computers, I know that routers, modems, and network


equipment used to connect computers to the Internet often provide valuable


evidence of, and are instrumentalities of, a crime. This is equally true of so-


called "wireless routers," which create localized networks that allow Individuals


to connect to the Internet wirelessly. Though wireless networks may be "secured"


(in that they require an individual to enter an alphanumeric key or password

before gaining access to the network) or "unsecured" (in that an individual may

access the wireless network without a key or password), wireless routers for both


secured and unsecured wireless networks may yield significant evidence of, or


serve as instrumentalities of, a crime—including, for example, serving as the


                                        16
Case 5:18-mj-00154-DW Document 1-1 Filed 10/15/18 Page 17 of 23 PageID #: 18




instrument through which the peqsetrator of the Intemet-based crime connected

to the Internet and, potentially, containing logging information regarding the

time and date of a perpetrator's network activity as well as identifying

infonnation for the specific device (s) the perpetrator used to access the network.


Moreover, I know that individuals who have set up either a secured or unsecured


wireless network in their residence are often among the primary users of that


wireless network.


      32. Based on my training and experience, I know that data can be


received by use of a home computer and transferred to other electronic devices,


such as a cell phone. I also know that data or images can be received by use of


a cell phone and transferred to a home computer.


      33. Based on my own experience and my consultation with other agents


who have been involved in computer searches, searching computerized


information for evidence or instrumentalities of a crime often requires the seizure


of all of a computer system's Input and output peripheral devices, related

software, documentation, and data security devices (Including passwords) so


that a qualified computer expert can accurately retrieve the system's data in a

laboratory or other controlled environment. There are several reasons that


compel this conclusion:


             a. The peripheral devices that allow users to enter or retrieve data


                from the storage devices vary widely In their compatibility with

                other hardware and software. Many system storage devices


                                        17
Case 5:18-mj-00154-DW Document 1-1 Filed 10/15/18 Page 18 of 23 PageID #: 19




              require particular input/output devices in order to read the data

              on the system. It is important that the analyst be able to properly

              re-configure the system as it now operates in order to accurately


              retrieve the evidence listed above. In addition, the analyst needs


              the relevant system software (operating systems, Interfaces, and


              hardware drivers) and any applications software which may have

              been used to create the data (whether stored on hard drives or

              on external media), as well as all related Instruction manuals or


              other documentation and data security devices; and


           b. In order to fully retrieve data from a computer system, the


              analyst also needs all magnetic storage devices, as well as the


              central processing unit (CPU). In cases like the instant one

              where the evidence consists partly of image files, the monitor and

              printer are also essential to show the nature and quality of the

              graphic images which the system could produce. Further, the

              analyst again needs all the system software (operating systems

              or interfaces, and hardware drivers) and any applications


              software which may have been used to create the data (whether

              stored on hard drives or on external media) for proper data

              retrieval.


     34. Your afflant is aware that conducting a search of a computer system,


documenting the search, and making evidentiary and discovery copies for a


                                      18
 Case 5:18-mj-00154-DW Document 1-1 Filed 10/15/18 Page 19 of 23 PageID #: 20




standard computer can take several business days. Complex systems or recover


tasks can require much longer time-periods. Due to the back load of computers


waiting to be examined and the limited number of trained examiners, any item


seized pursuant to this warrant may be examined outside the regular 14-day


time period. Further:

         a. I know that searching and seizing information from computers often


         requires investigators to seize most or all electronic storage devices


         (along with related peripherals) to be searched later by a qualified

         computer expert in a laboratory or other controlled environment. This


         is true because of the following: The volume of data stored on many

         computers and other electronic storage media is typically so large that

         it is impossible to search for criminal evidence in a reasonable period

         of time during the execution of the physical search of a search site.

         b. Additionally, a suspect may try to conceal criminal evidence; he or


         she might store it in random order with deceptive file names. This may

         require searching authorities to examine all the stored data to

         determine which particular files are evidence or instrumentalities of

         crime. This sorting process can take weeks or months, depending on


         the volume of data stored, and it would be impractical and invasive to

         attempt this kind of data search on-site.


        c. In addition, electronic evidence search protocols are exacting


        scientific procedures designed to protect the integrity of the evidence

                                       19
Case 5:18-mj-00154-DW Document 1-1 Filed 10/15/18 Page 20 of 23 PageID #: 21




          and to recover even hidden, erased, compressed, password-protected,


          or encrypted files. Since computer evidence is extremely vulnerable to


         inadvertent or intentional modification or destruction, a controlled


          environment is essential to ensure its complete and accurate analysis.


                         LIMIT ON SCOPE OF SEARCH

      35. I submit that if during the search, agents find evidence of crimes

not set forth in this affidavit, another agent or I will seek a separate warrant.


                                  CONCLUSION

      36. Based on the foregoing, your afflant respectfully requests a


warrant for the search of the following three electronic device: one Apple iPhone

Model A1453, IMEI: 35202606520062, belonging to Logan Gienger and

currently in the possession of ICAC.


Further your affiant saith not.


Dated: /%5//y /^-^-
                                             Spe^fal Agent John W. Bames
                                             South Dakota DCI
                                             South Dakota ICAC


SUBSCRIBED and SWORN to
     in my presence
     by reliable electronic means


       ^
this /5 'day of October, 2018.



DANETA WOLLMANN, U.S. MAGISTRATE JUDGE




                                        20
Case 5:18-mj-00154-DW Document 1-1 Filed 10/15/18 Page 21 of 23 PageID #: 22




                         ATTACHMENT A
            DESCRIPTION OF LOCATION TO BE SEARCHED

     One Apple iPhone Model A1453, IMEI: 35202606520062, belonging to
              s

     Logan Gienger and currently in the possession of ICAC




                                    21
 Case 5:18-mj-00154-DW Document 1-1 Filed 10/15/18 Page 22 of 23 PageID #: 23




                                ATTACHMENT B
                           Information to be Seized

      The following materials, which constitute evidence of the commission of a

criminal offense, contraband, the fruits of crime, or property designed or


intended for use or which is or has been used as the means of committing a


criminal offense, namely violations of 18 U.S.C. § 2422(b), enticement or

attempted enticement of a minor using the internet and 18 U.S.C. § 1591,

commercial sex trafficking of a minor:


   1. Computers or storage media used as a means to commit the violations
      described above.
   2. For any computer or storage medium whose seizure Is otherwise
      authorized by this warrant, and any computer or storage medium that
      contains or in which is stored records or information that is otherwise
      called for by this warrant (hereinafter, "COMPUTERS"):
          a. evidence of who used, owned, or controlled the COMPUTERS at the
              time the things described in this warrant were created, edited, or
            deleted, such as logs, registry entries, configuration files, saved
            usemames and passwords, documents, browsing history, user
            profiles, email, email contacts, "chat," instant messaging logs,
            photographs, and correspondence;
         b. evidence of software that would allow others to control the
            COMPUTERS, such as viruses, Trojan horses, and other forms of
            malicious software, as well as evidence of the presence or absence
            of security software designed to detect malicious software;
         c. evidence of the lack of such malicious software;
         d. evidence indicating how and when the computer was accessed or
            used to determine the chronological context of computer access,
            use, and events relating to crime under Investigation and to the
            computer user;
         e. evidence indicating the computer user's state of mind as it relates
             to the crime under investigation;
         f. evidence of the attachment to the COMPUTERS of other storage
            devices or similar containers for electronic evidence;
         g. evidence of counter-forensic programs (and associated data) that
             are designed to eliminate data from the COMPUTERS;
         h. evidence of the times the COMPUTERS were used;
         i. passwords, encryption keys, and other access devices that may be
            necessary to access the COMPUTERS;
Case 5:18-mj-00154-DW Document 1-1 Filed 10/15/18 Page 23 of 23 PageID #: 24




        j. documentation and manuals that may be necessary to access the
           COMPUTERS or to conduct forensic examinations of the
           COMPUTERS;
        k. records of or information about Internet Protocol addresses used
           by the COMPUTERS;
        1. records of or infonnation about the COMPUTERS' Internet activity,
           including firewall logs, caches, browser history and cookies,
           "bookmarked" or "favorite" web pages, search terms that the user
           entered into any Internet search engine, and records of user-typed
           web addresses; and
        m. contextual information necessary to understand the evidence
           described in this attachment.
  3. Routers, modems, and network equipment used to connect computers to
     the Internet.
  4. Child pornography and child erotica.
  5. Records, information, and items relating to violations of the statutes
     described above including
        a. Records and information relating to the identity or location of the
           persons suspected of violating the statutes described above; and
        b. Records and information relating to sexual exploitation of children,
           including correspondence and communications between Whisper
           app users.
  6. As used above, the terms "records" and "information" Includes all forms
     of creation or storage, including any form of computer or electronic
     storage (such as hard disks or other media that can store data); any
     handmade form (such as writing); any mechanical form (such as printing
     or typing); and any photographic form (such as microfilm, microflche,
     prints, slides, negatives, videotapes, motion pictures, or photocopies).
  7. The term "computer" includes all types of electronic, magnetic, optical,
     electrochemical, or other high speed data processing devices performing
     logical, arithmetic, or storage functions, including desktop computers,
     notebook computers, mobile phones (cell phones), tablets, certain gaming
     devices, server computers, and network hardware.
 8. The term "storage medium" includes any physical object upon which
     computer data can be recorded. Examples include but are not limited to
    internal and external hard drives, SD cards, storage disks (CDs and
    DVDs), flash memory, other magnetic or optical media and "cloud"
     storage by any provider.




                                      23
